[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            OCT 13, 2006
                             No. 06-12808
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                  D. C. Docket No. 04-00013-CV-CDL-3

HOLLY DRACZ,

                                                     Plaintiff-
                                                     Counter-Defendant-
                                                     Appellant,

                                  versus

AMERICAN GENERAL LIFE INSURANCE COMPANY,
as successor in interest to The Old Line
Life Insurance Company of America,

                                                     Defendant-
                                                     Counter-Claimant-
                                                     Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                            (October 13, 2006)

Before DUBINA, BLACK and HULL, Circuit Judges.
PER CURIAM:

      Holly Dracz appeals the district court’s exclusion of two expert witnesses

and grant of summary judgment in favor of American General Life Insurance

Company, in Dracz’s action against American General to obtain the proceeds from

her deceased husband’s life insurance policy. After a careful review, we affirm

the district court’s exclusion of the expert witnesses and entry of summary

judgment for the reasons outlined in the district court’s well-reasoned March 31,

2006, and April 13, 2006, orders.

      AFFIRMED.




                                         2